Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-5 and 7-12 are presented for examination.
Claims 1, 4, 7 and 8 are amended. 
Claim 6 is canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after Final Rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/1/2021 has been entered.

Response to Arguments
Regarding 35 U.S.C. 102 and 103(a) applicant’s arguments, see page 8 paragraph 2 -  page 14 (all), filed July 1, 2021, with respect to claims 1-5, and 7-12  have been fully considered and are not persuasive.   
Applicant’s arguments with respect to claims 1, 4, 7 and 8 have been considered but are
                  moot because the arguments do not apply to the reference being used in the current rejection.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Hence a new ground of rejection is further presented in view of Yoon (US Pub. No.: 2019/0261442).

Notice re prior art available under both pre-AIA  and AIA 



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US Pub. No.: 2019/0261442), and further in view of Enomoto et al. (JP201177647A).

As per claim 1, Yoon disclose A user device (see Fig.1-2, Fig.5, a UE 10) for a radio communication system supporting Device-to- Device (D2D) communication (see para. 0035-0039, 0075-0085, a UE  transmit D2D data on Physical Sidelink Share Channel (PSSCH) which is a D2D communication channel), the user device comprising: 
	a processor (see Fig.5, Fig.6, Processor 610) that selects between a first mapping configuration and a second mapping configuration to transmit a D2D signal by mapping a reference signal to a Physical Sidelink Shared Channel according to the first mapping configuration (see Fig.5, 0085-0089, when a UE attempts to transmit D2D data on PSSCH which is a D2D communication channel, an initial value c.sub.init, which is used for frequency hopping for resource blocks assigned for the transmission of PSSCH, is computed at the second start points, and the following equation is used. c.sub.init=510, equation 3 is derived from the following equation 4, which computes an initial value c.sub.init used in 
[0091] Equation 5 is derived from the following equation 6 which computes an initial value c.sub.init that is used for group hopping of demodulation reference signal which is a reference signal for the demodulation of PUSCH, by substituting an identifier SA ID included in a scheduling assignment for an identity (ID) n.sub.ID.sup.RS for the reference signal. Computing group hopping of a demodulation reference signal which is a reference signal for demodulating PSSCH or PUSCH may be referred to as computing DM-RS base sequence, see also Fig.6, para. 0107-0117, when the first UE 600 attempts to transmit D2D data on PSSCH which is a D2D communication channel and the baseband processing unit 614 carries out group hopping of a demodulation reference signal which is a reference signal for demodulating the PSSCH, the random sequence processing unit 612 computes an initial c.sub.init value at the second start points, using equation 16, see also Table 1, para. 0094-0099); 
	a transmitter (see Fig.6,  RF unit 620) that transmits the D2D signal by mapping the reference signal  to the PSSCH according to the first mapping configuration based on the selection between the first mapping configuration and the second mapping configuration (see Table 1, para. 0117-0122, the random sequence processing unit 612 sets PSSID as an initial value, and the baseband processing unit 614 carries out frequency hopping on a resource block assigned for the transmission of PD2DSCH based on the initial value) or according to a second mapping configuration based on the selection between the first mapping configuration and the second mapping configuration (see Table 1, para. 0117-0123, the 
	wherein the transmitter uses information included in a Physical Sidelink Control Channel (PSCCH) to generate parameters for generating the reference signal to be mapped to the PSSCH when transmitting the D2D signal by applying the second mapping configuration to the PSSCH (see Table 1, para. 0128, 0130-0131, when a frequency hopping for a transmission of a physical sidelink shared channel (PSSCH) is enabled, an initialization value associated with the frequency hopping may be computed at a start of each D2D slot corresponding to the D2D slot number 0, and the initialization value includes a value of 510, and further, when a group hopping for a demodulation reference signal (DM-RS) associated with a transmission of a physical sidelink shared channel (PSSCH) is enabled, an initialization value associated with the group hopping may be computed at a start of each D2D slot corresponding to D2D slot number 0, and the initialization value corresponds to C init = ( SA ID ) 30 , ##EQU00007## where SA ID corresponds to an identity associated with a scheduling assignment).

Yoon however does not explicitly disclose wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration,

Enomoto however disclose a user device wherein a transmitter uses reference signal configuration information included in a Physical Sidelink Control Channel (PSCCH), wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration  (see Fig.3-6, para. 0008-0010, 0016, 0056-0064, a signal notifies explicitly of the number of symbols per one subframe of a reference signal, and  when a flag notified from a base station is OFF, DMRS is not increased to PUSCH, that is apply the mapping to PSSCH and use the PSCCH as the control channel, see also Table 7, para. 0086-0093, Regarding the sidelink, there are a physical sidelink shared channel (PSSCH), a physical sidelink broadcast channel (PSBCH), a physical sidelink control channel (PSCCH), and a physical sidelink discovery channel (PSDCH). In the sidelink, a DM-RS 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration, as taught by Enomoto, in the system of Yoon, so as to use the corresponding sidelink channels for D2D communication i.e. apply the mapping to PSSCH and use the PSCCH as the control channel, see Enomoto, paragraphs 1-6. 

As per claim 2, the combination of Yoon and Enomoto disclose the user device as claimed in claim 1.

Enomoto further disclose wherein the transmitter transmits the D2D signal by mapping the reference signal to the PSSCH according to the first mapping configuration when a moving speed of the user device is less than or equal to a predetermined threshold, and transmits the D2D signal by mapping the reference signal to the PSSCH according to the second mapping configuration when the moving speed of the user device is greater than the predetermined threshold (see Fig.3-5, para. 0008-0010, 0016, 0056-0064, instructions from a base station, the feature of disposing a reference signal on a physical channel in accordance with the first disposition configuration to transmit signals is selected if the speed of movement of the user device is equal to or lower than a predetermined threshold, and that the feature of disposing a reference signal on a physical channel in accordance with the second disposition configuration to transmit signals is selected if the speed of movement of the user device is greater than a predetermined threshold, for application to D2D communication, it would be obvious to substitute the ). 
Motivation same as claim 1.
As per claim 3, the combination of Yoon and Enomoto disclose the user device as claimed in claim 1.

Enomoto further disclose wherein the transmitter transmits the D2D signal where the reference signal is mapped to the PSSCH according to the first mapping configuration or the D2D signal where the reference signal is mapped to the PSSCH according to the second mapping configuration, based on an instruction from a base station (see Fig.3-5, para. 0008-0010, 0016, 0056-0064, instructions from a base station, the feature of disposing a reference signal on a physical channel in accordance with the first disposition configuration, for application to D2D communication, it would be obvious to substitute the uplink and control channels used in D2D by the corresponding sidelink channels for D2D communication i.e apply the mapping to PSSCH and use the PSCCH as the control channel). Motivation same as claim 1.

As per claim 4, claim 4 is rejected the same way as claim 1, the UE is the receiving UE. Yoon further disclose A user device (see Fig.2, Fig.6, second UE 650) for a radio communication system supporting Device-to-Device (D2D) communication (see Fig.2, para. 0041, , UEs 210 and 220 both communicate with one another via D2D link, see para. 0107, a first UE 600, which is a transmitting or source UE, transmits to a second UE 650 D2D data channel, discovery signal, PD2DSCH, etc., and the second UE 650, which is a receiving UE), the user device comprising: 
a receiver (see Fig.6, UE 650 with a RF unit 620); a detector (see Fig.6, UE 650 with a Baseband Processing Unit 614 / a detector, see para. 0094); and an estimator (see Fig.6, UE 650 with a processor 610, performing channel estimation) that performs channel estimation using the reference signal detected by the detector (see para. 0064, 0090-0091, Equation 5 is derived from the following equation 6 which computes an initial value c.sub.init that is used for group hopping of demodulation reference signal 

As per claim 5, the combination of Yoon and Enomoto disclose the user device as claimed in claim 4.

Enomoto further disclose wherein when determining that the reference signal is mapped to a first PSSCH according to the first mapping configuration, the detector determines that a reference signal in a second PSSCH is also mapped according to the first mapping configuration; and when determining that the reference signal is mapped to the first PSSCH according to the second mapping configuration, the detector determines that the reference signal in the second PSSCH is also mapped according to the second mapping configuration (see Fig.3-5, para. 0008-0010, 0016, 0056-0064, instructions from a base station, the feature of disposing a reference signal on a physical channel in accordance with the first disposition configuration to transmit signals , the reference signal configuration used for one physical channel is used also for another physical channel on the same link, for application to D2D communication, it would be obvious to substitute the uplink and control channels used in D2D by the corresponding sidelink channels for D2D communication i.e apply the mapping to PSSCH and use the PSCCH as the control channel). 
As per claim 7, claim 7 is rejected the same way as claim 1.
As per claim 8, claim 8 is rejected the same way as claim 4.

As per claim 9, the combination of Yoon and Enomoto disclose the user device as claimed in claim 1.

Yoon further disclose wherein a parameters include a parameter related to group hopping (see para. 0090-0100, Table I showing Baseband Signal Processing, various parameters, in the baseband signal processing to generate PD2DSCH, each parameter is configured to comply with PD2DSCH when scrambling and generating DM-RS base sequence (group hopping) and DM-RS, when a UE attempts to 
As per claim 10, claim 10 is rejected the same way as claim 9.
As per claim 11, claim 11 is rejected the same way as claim 9.

As per claim 12, claim 12 is rejected the same way as claim 10.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Additional rejections in view of IDS submitted 4/30/2021
Second Rejection:

Claims 1, 4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US Pub. No.: 2019/0261442), and further in view of Yi (WO2015/115743A1).

As per claim 1, Yoon disclose A user device (see Fig.1-2, Fig.5, a UE 10) for a radio communication system supporting Device-to- Device (D2D) communication (see para. 0035-0039, 0075-0085, a UE  transmit D2D data on Physical Sidelink Share Channel (PSSCH) which is a D2D communication channel), the user device comprising: 
	a processor (see Fig.5, Fig.6, Processor 610) that selects between a first mapping configuration and a second mapping configuration to transmit a D2D signal by mapping a reference signal to a Physical Sidelink Shared Channel according to the first mapping configuration (see Fig.5, 0085-0089, when a UE attempts to transmit D2D data on PSSCH which is a D2D communication channel, an initial value c.sub.init, which is used for frequency hopping for resource blocks assigned for the transmission of PSSCH, is computed at the second start points, and the following equation is used. c.sub.init=510, 
[0091] Equation 5 is derived from the following equation 6 which computes an initial value c.sub.init that is used for group hopping of demodulation reference signal which is a reference signal for the demodulation of PUSCH, by substituting an identifier SA ID included in a scheduling assignment for an identity (ID) n.sub.ID.sup.RS for the reference signal. Computing group hopping of a demodulation reference signal which is a reference signal for demodulating PSSCH or PUSCH may be referred to as computing DM-RS base sequence, see also Fig.6, para. 0107-0117, when the first UE 600 attempts to transmit D2D data on PSSCH which is a D2D communication channel and the baseband processing unit 614 carries out group hopping of a demodulation reference signal which is a reference signal for demodulating the PSSCH, the random sequence processing unit 612 computes an initial c.sub.init value at the second start points, using equation 16, see also Table 1, para. 0094-0099); 
	a transmitter (see Fig.6,  RF unit 620) that transmits the D2D signal by mapping the reference signal  to the PSSCH according to the first mapping configuration based on the selection between the first mapping configuration and the second mapping configuration (see Table 1, para. 0117-0122, the random sequence processing unit 612 sets PSSID as an initial value, and the baseband processing unit 614 carries out frequency hopping on a resource block assigned for the transmission of PD2DSCH based on the initial value) or according to a second mapping configuration based on the selection between the 
	wherein the transmitter uses information included in a Physical Sidelink Control Channel (PSCCH) to generate parameters for generating the reference signal to be mapped to the PSSCH when transmitting the D2D signal by applying the second mapping configuration to the PSSCH (see Table 1, para. 0128, 0130-0131, when a frequency hopping for a transmission of a physical sidelink shared channel (PSSCH) is enabled, an initialization value associated with the frequency hopping may be computed at a start of each D2D slot corresponding to the D2D slot number 0, and the initialization value includes a value of 510, and further, when a group hopping for a demodulation reference signal (DM-RS) associated with a transmission of a physical sidelink shared channel (PSSCH) is enabled, an initialization value associated with the group hopping may be computed at a start of each D2D slot corresponding to D2D slot number 0, and the initialization value corresponds to C init = ( SA ID ) 30 , ##EQU00007## where SA ID corresponds to an identity associated with a scheduling assignment).

Yoon however does not explicitly disclose wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration,

Yi however teaches A user device for a radio communication system supporting Device-to- Device (D2D) communication, the user device comprising: 
a transmitter that transmits a D2D signal by mapping a reference signal to a Physical Sidelink Shared Channel (PSSCH) according to a first mapping configuration or according to a second mapping configuration (see para. 0088-0090, PSSCH resources are defined using a PSCCH, therefore at least resource configurations and corresponding mapping are defined), wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration (see para. 0083-0090, clearly the more resources are allocated, the more reference signals are present according to the sidelink specification, para. 0089, adjusting the reference sequence length to 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration, as taught by Yi, in the system of Yoon, so as to configure a MAC PDU (Medium Access Control Protocol Data Unit) for D2D (Device-to-Device) communication system and a device, see Yi, paragraphs 1-6.

XXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXXX
Third Rejection
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                        
Claims 1, 4, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US Pub. No.: 2019/0261442), and further in view of 3GPP("UE procedures related to Sidelink", 3GPP DRAFT; SUBC_14- 020 ---, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES; F-06921 SOPHIA-ANTIPOLIS CEDEX; 12-2014).

As per claim 1, Yoon disclose A user device (see Fig.1-2, Fig.5, a UE 10) for a radio communication system supporting Device-to- Device (D2D) communication (see para. 0035-0039, 0075-0085, a UE  transmit D2D data on Physical Sidelink Share Channel (PSSCH) which is a D2D communication channel), the user device comprising: 
	a processor (see Fig.5, Fig.6, Processor 610) that selects between a first mapping configuration and a second mapping configuration to transmit a D2D signal by mapping a reference signal to a Physical Sidelink Shared Channel according to the first mapping configuration (see Fig.5, 0085-0089, when a UE attempts to transmit D2D data on PSSCH which is a D2D communication channel, an initial value c.sub.init, which is used for frequency hopping for resource blocks assigned for the transmission of PSSCH, is computed at the second start points, and the following equation is used. c.sub.init=510, equation 3 is derived from the following equation 4, which computes an initial value c.sub.init used in frequency hopping for resource block assigned for the transmission of PUSCH, by substituting 0 (in case of TDD) for SFN n.sub.f, and setting N.sub.ID.sup.CELL as 510, see also Fig.6, para. 0107-0116, the random sequence processing unit 612 sets a value of 510 as an initial value. Then, the baseband processing unit 614 performs frequency hopping on a resource block assigned for the transmission of PSSCH based on the initial value)  or according to the second mapping configuration (see Fig.5, 0085-0091, when a UE attempts to transmit D2D data on PSSCH which is a D2D communication channel, an initial value c.sub.init, which is used for group hopping of Demodulation Reference Signal (DM-RS) that is a reference signal for demodulation on the PSSCH, is computed at the second start points, and the following equation is used. c init = ( SA ID ) 30 [ Equation 5 ] ##EQU00001## 
[0091] Equation 5 is derived from the following equation 6 which computes an initial value c.sub.init that is used for group hopping of demodulation reference signal which is a reference signal for the demodulation of PUSCH, by substituting an identifier SA ID included in a scheduling assignment for an identity (ID) n.sub.ID.sup.RS for the reference signal. Computing group hopping of a demodulation reference signal which is a reference signal for demodulating PSSCH or PUSCH may be referred to as computing DM-RS base sequence, see also Fig.6, para. 0107-0117, when the first UE 600 attempts to 
	a transmitter (see Fig.6,  RF unit 620) that transmits the D2D signal by mapping the reference signal  to the PSSCH according to the first mapping configuration based on the selection between the first mapping configuration and the second mapping configuration (see Table 1, para. 0117-0122, the random sequence processing unit 612 sets PSSID as an initial value, and the baseband processing unit 614 carries out frequency hopping on a resource block assigned for the transmission of PD2DSCH based on the initial value) or according to a second mapping configuration based on the selection between the first mapping configuration and the second mapping configuration (see Table 1, para. 0117-0123, the first UE 600 transmit PD2DSCH, and the baseband processing unit 614 carries out group hopping of a demodulation reference signal which is a reference signal for demodulating the PD2DSCH),and
	wherein the transmitter uses information included in a Physical Sidelink Control Channel (PSCCH) to generate parameters for generating the reference signal to be mapped to the PSSCH when transmitting the D2D signal by applying the second mapping configuration to the PSSCH (see Table 1, para. 0128, 0130-0131, when a frequency hopping for a transmission of a physical sidelink shared channel (PSSCH) is enabled, an initialization value associated with the frequency hopping may be computed at a start of each D2D slot corresponding to the D2D slot number 0, and the initialization value includes a value of 510, and further, when a group hopping for a demodulation reference signal (DM-RS) associated with a transmission of a physical sidelink shared channel (PSSCH) is enabled, an initialization value associated with the group hopping may be computed at a start of each D2D slot corresponding to D2D slot number 0, and the initialization value corresponds to C init = ( SA ID ) 30 , ##EQU00007## where SA ID corresponds to an identity associated with a scheduling assignment).

Yoon however does not explicitly disclose wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration,

3GPP however teaches A user device for a radio communication system supporting Device-to- Device (D2D) communication, the user device comprising: 
a transmitter that transmits a D2D signal by mapping a reference signal to a Physical Sidelink Shared Channel (PSSCH) according to a first mapping configuration or according to a second mapping configuration (see section 14.1.1, defines two transmission modes with different resource mapping)), wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration (see section 14.1.1, as the number of resources varies there is at least one mapping that has more resources than another);  and wherein the transmitter uses  information included in a Physical Sidelink Control Channel (PSCCH) to generate parameters for generating the reference signal to be mapped to the PSSCH when transmitting the D2D signal by applying the second mapping configuration to the PSSCH (see 14.1.1.5, discloses a transmit power determination depending on e.g. a resource allocation, which is indicated using the PSCCH).

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the functionality of wherein the reference signal mapped to the PSSCH is mapped to more symbols in the second mapping configuration than in the first mapping configuration, as taught by 3GPP, in the system of Yoon, so as to configure a UE by higher layers with one or more PSCCH resource configuration(s). A PSCCH resource configuration can be for reception of PSCCH only, or for transmission and reception of PSCCH and the PSCCH resource configuration is associated with either sidelink transmission mode I or sidelink transmission mode 2, see 3GPP, section 14.2.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US Pub. No.: 2013/0272262) – teaches a transmitter (see Fig.1, UE 10 with LTE RF Transceiver 22)  that transmits a D2D signal by mapping a reference signal to a physical channel (see para. 0015, 0018, the user device in a wireless communication system that supports D2D communication which disposes a reference signal on a physical channel to transmit a D2D signal). Please see US 2019/0261442, paragraph 0003-0004, specifically states: “Representatively, the 3rd Generation Partnership Project (3GPP), which is a mobile communication standardization association, actively conducts D2D communication technology standardization that is referred to as Proximity-based services (ProSe).”

	b. QUALCOMM: "LTE-based Vehicle to Vehicle Communications", 3GPP DRAFT; RP-150626 LTE-V2V-MOTIVATION, 3RD GENERATION PARTNERSHIP PROJECT (3GPP), MOBILE COMPETENCE CENTRE ; 650, ROUTE DES LUCIOLES ; F-06921 SOPHIA-ANTIPOLIS CEDEX; FRANCE , 15 June 2015 (2015-06-15).
	c.  3GPP (LTE; Evolved Universal Terrestrial Radio Access (E-UTRA); Physical channels and modulation (3GPP TS 36.211 version 12.8.0 Release 12) – 2016-01) – see page 130 and 131, Table 9.8-1 and Table 9.8-2, Reference signal parameters for PSSCH and PSCCH.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKERAM JANGBAHADUR whose telephone number is (571)272-1335.  The examiner can normally be reached on M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on 571-272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/LAKERAM JANGBAHADUR/Primary Examiner, Art Unit 2469